DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

NOTE: Double Patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,542,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 14, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada et al., (US Publication No. 2006/0095860), and further in view of Petito et al., (US Publication No. 2004/0098284).

Regarding claim 1, Wada discloses
a method [Wada, paragraph 32] comprising: 
receiving, at the computing device, second configuration data for updating a user interface component of the programmatic framework [Wada, paragraph 43, the Internet provider can update the contents of the toolbar application’s dialogs without requiring the user to reinstall the toolbar application. The dialog’s user interface can be updated by modifying the dynamic dialog display HTML that is controlled by the Internet content provider. The user receives the updates in their next button feed from the Internet content provider]; and 
in response to receiving the second configuration data, the updating causing a change to the user interface component of the one or more user interface components without having to create a new application [Wada, paragraph 43, the Internet provider can update the contents of the toolbar application’s dialogs without requiring the user to reinstall the toolbar application. The dialog’s user interface can be updated by modifying the dynamic dialog display HTML that is controlled by the Internet content provider. The user receives the updates in their next button feed from the Internet content provider].

Wada does not specifically disclose, however Petito teaches
receiving, at a computing device, first configuration data for activating one or more user interface components of a programmatic framework of an application installed on the computing device [Petito, paragraph 11, The present invention employs techniques, using data-driven, dynamic presentation code generation to manage and control the display code sent to a browser interface based not only on an update of dynamic data associated with the process or transaction, but also based upon dynamic data used to control the generation of the user interface]; 
activating the one or more user interface components of the programmatic framework of the application installed on the computing device in response to receiving the first configuration data, the activating causing the activated one or more user interface components to display associated data on a user interface [Petito, paragraph 11, The present invention employs techniques, using data-driven, dynamic presentation code generation to manage and control the display code sent to a browser interface based not only on an update of dynamic data associated with the process or transaction, but also based upon dynamic data used to control the generation of the user interface].  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include dynamically updating the data and the interface of an application on a user device in order to provide the user with updates to the program and data without the user having to stop the program and restart, allowing for seamless integration.

Regarding claim 3, Wada-Petito further discloses
wherein the computing device is a client device and the application is a client application [Wada, paragraph 43, the Internet provider can update the contents of the toolbar application’s dialogs without requiring the user to reinstall the toolbar application. The dialog’s user interface can be updated by modifying the dynamic dialog display HTML that is controlled by the Internet content provider. The user receives the updates in their next button feed from the Internet content provider].  

Regarding claim 7, Wada-Petito further discloses
wherein the second configuration data for updating the programmatic framework at the client device is different from third configuration data for updating the programmatic framework for a different device [Petito, paragraph 11].  

Regarding claim 8, Wada-Petito further discloses
a system comprising: one or more hardware processors [Wada, paragraph 32]; and 
a memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations [Wada, paragraphs 32-33] comprising: 
receiving, at a computing device, first configuration data for activating one or more user interface components of a programmatic framework of an application installed on the computing device [Petito, paragraph 11, The present invention employs techniques, using data-driven, dynamic presentation code generation to manage and control the display code sent to a browser interface based not only on an update of dynamic data associated with the process or transaction, but also based upon dynamic data used to control the generation of the user interface]; 
activating the one or more user interface components of the programmatic framework of the application installed on the computing device in response to receiving the first configuration data, the activating causing the activated one or more user interface components to display associated data on a user interface [Petito, paragraph 11, The present invention employs techniques, using data-driven, dynamic presentation code generation to manage and control the display code sent to a browser interface based not only on an update of dynamic data associated with the process or transaction, but also based upon dynamic data used to control the generation of the user interface]; 
a user interface component of the programmatic framework [Wada, paragraph 43, the Internet provider can update the contents of the toolbar application’s dialogs without requiring the user to reinstall the toolbar application. The dialog’s user interface can be updated by modifying the dynamic dialog display HTML that is controlled by the Internet content provider. The user receives the updates in their next button feed from the Internet content provider]; and 
updating the programmatic framework in response to receiving the second configuration data, the updating causing a change to the user interface component of the one or more user interface components without having to create a new application [Wada, paragraph 43, the Internet provider can update the contents of the toolbar application’s dialogs without requiring the user to reinstall the toolbar application. The dialog’s user interface can be updated by modifying the dynamic dialog display HTML that is controlled by the Internet content provider. The user receives the updates in their next button feed from the Internet content provider].  

Regarding claim 10, Wada-Petito further discloses
wherein the computing device is a client device and the application is a client application [Wada, paragraph 43, the Internet provider can update the contents of the toolbar application’s dialogs without requiring the user to reinstall the toolbar application. The dialog’s user interface can be updated by modifying the dynamic dialog display HTML that is controlled by the Internet content provider. The user receives the updates in their next button feed from the Internet content provider].  

Regarding claim 14, Wada-Petito further discloses
wherein the second configuration data for updating the programmatic framework at the client device is different from third configuration data for updating the programmatic framework for a different device [Petito, paragraph 11].  

Regarding claim 15, Wada-Petito further discloses
a non-transitory machine-readable medium storing instructions that, when executed by one or more hardware processors of a machine [Wada, paragraphs 32-33], cause the machine to perform operations comprising: 
receiving, at a computing device, first configuration data for activating one or more user interface components of a programmatic framework of an application installed on the computing device [Petito, paragraph 11, The present invention employs techniques, using data-driven, dynamic presentation code generation to manage and control the display code sent to a browser interface based not only on an update of dynamic data associated with the process or transaction, but also based upon dynamic data used to control the generation of the user interface]; 
activating the one or more user interface components of the programmatic framework of the application installed on the computing device in response to receiving the first configuration data, the activating causing the activated one or more user interface components to display associated data on a user interface [Petito, paragraph 11, The present invention employs techniques, using data-driven, dynamic presentation code generation to manage and control the display code sent to a browser interface based not only on an update of dynamic data associated with the process or transaction, but also based upon dynamic data used to control the generation of the user interface]; 
receiving, at the computing device, second configuration data for updating a user interface component of the programmatic framework [Wada, paragraph 43, the Internet provider can update the contents of the toolbar application’s dialogs without requiring the user to reinstall the toolbar application. The dialog’s user interface can be updated by modifying the dynamic dialog display HTML that is controlled by the Internet content provider. The user receives the updates in their next button feed from the Internet content provider]; and 
updating the programmatic framework in response to receiving the second configuration data, the updating causing a change to the user interface component of the one or more user interface components without having to create a new application [Wada, paragraph 43, the Internet provider can update the contents of the toolbar application’s dialogs without requiring the user to reinstall the toolbar application. The dialog’s user interface can be updated by modifying the dynamic dialog display HTML that is controlled by the Internet content provider. The user receives the updates in their next button feed from the Internet content provider].  

Regarding claim 17, Wada-Petito further discloses
Wada, paragraph 43, the Internet provider can update the contents of the toolbar application’s dialogs without requiring the user to reinstall the toolbar application. The dialog’s user interface can be updated by modifying the dynamic dialog display HTML that is controlled by the Internet content provider. The user receives the updates in their next button feed from the Internet content provider].  

Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada-Petito as applied to claims 1, 8 and 13 above, and further in view of Scott et al., (US Publication No. 2002/0052862).

Regarding claim 2, Wada-Petito does not specifically disclose, however Scott teaches
wherein the computing device is a web server and the application is a web application [Scott, paragraph 177].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include to provide updating a web server application dynamically in order to update the application on the server without an interruption of access by clients.



Regarding claim 9, Wada-Petito-Scott further discloses
wherein the computing device is a web server and the application is a web application [Scott, paragraph 177].  

Regarding claim 16, Wada-Petito-Scott further discloses
wherein the computing device is a web server and the application is a web application [Scott, paragraph 177].  

Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada-Petito as applied to claims 1, 8 and 13 above, and further in view of Burd et al., (US Publication No. 2005/0050164).

Regarding claim 4, Wada-Petito does not specifically disclose, however Burd teaches
wherein the second configuration data for updating the programmatic framework comprises a change to text in the user interface component of the one or more user interface components [Burd, paragraph 6].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include to provide a dynamic changing of text in order to update the text of a display to a client for text that changes often or for text that changes based on a user’s input.



Regarding claim 11, Wada-Petito-Burd further discloses
wherein the second configuration data for updating the programmatic framework comprises a change to text in the user interface component of the one or more user interface components [Burd, paragraph 6].  

Regarding claim 18, Wada-Petito-Burd further discloses
wherein the second configuration data for updating the programmatic framework comprises a change to text in the user interface component of the one or more user interface components [Burd, paragraph 6].  

Claims 5, 6, 12, 13, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada-Petito as applied to claims 1, 8 and 13 above, and further in view of Glein, (US Publication No. 2006/0232589).

Regarding claim 5, Wada-Petito does not specifically disclose, however Glein teaches
wherein the second configuration data for updating the programmatic framework comprises a change to color in the user interface component of the one or more user interface components [Glein, Abstract].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include to include modifying a size and color of a user interface in order to shoe the information as expected or variations for a user.

Regarding claim 6, Wada-Petito-Glein further discloses
wherein the second configuration data for updating the programmatic framework comprises a change to size associated with the user interface component of the one or more user interface components [Glein, Abstract].  

Regarding claim 12, Wada-Petito-Glein further discloses
wherein the second configuration data for updating the programmatic framework comprises a change to color in the user interface component of the one or more user interface components [Glein, Abstract].  

Regarding claim 13, Wada-Petito-Glein further discloses
wherein the second configuration data for updating the programmatic framework comprises a change to size associated with the user interface component of the one or more user interface components [Glein, Abstract].  

Regarding claim 19, Wada-Petito-Glein further discloses
wherein the second configuration data for updating the programmatic framework comprises a change to color in the user interface component of the one or more user interface components [Glein, Abstract].  



Regarding claim 20, Wada-Petito-Glein further discloses
wherein the second configuration data for updating the programmatic framework comprises a change to size associated with the user interface component of the one or more user interface components [Glein, Abstract].  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433